Citation Nr: 1743643	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-37 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to January 1992. The Veteran died in February 2014. The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2015 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. This claim is now in the jurisdiction of the VA Pension Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death. After a review of the claim file, the Board finds additional development is needed.

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a). The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."

The Veteran died in February 2014. His death certificate lists the cause of death as chronic lymphocytic leukemia (CLL) and panhypogammaglobulinemia.
Prior to his death, the Veteran sought service connection for CLL. He contended that his CLL was due to exposure to oil burning fire while serving in Kuwait. The Veteran was afforded a VA examination in January 2011 and a VA medical opinion was obtained in May 2013. The 2011 examiner concluded they could not opine as to the etiology without resorting to mere speculation. The May 2103 medical opinion concluded that the Veteran's CLL was less likely than not related to his active service. The Board denied his claim for service connection for CLL in October 2013. In a statement of support dated in April 2014, the appellant contended that the Veteran's CLL was due to exposure to water contaminants during the Veteran's visits with his brother who was stationed at Camp Lejeune. VA has not obtained opinions as to the etiology of panhypogammaglobulinemia or regarding the Veteran's potential exposure to water contaminants at Camp Lejeune. 

VA's duty to assist a claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."). Particularly, 38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)). 

Here, the Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim for service connection for the cause of the Veteran's death. Accordingly, the AOJ should obtain a medical opinion to determine whether it is at least as likely as not that the Veteran's CLL and/or panhypogammaglobulinemia is related to service, to include exposure to water contaminants at Camp Lejeune.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Provide the entire claim file to an appropriate medical professional to provide an opinion as to the following:

A) Whether it is it at least as likely as not (50 percent or greater probability) that chronic lymphocytic leukemia is related to the Veteran's period of active duty service, to include environmental exposures in the Persian Gulf, and exposure to contaminated water at Camp Lejeune, to specifically include trichloroethylene (TCE), perchloroethylene (PCE), benzene, or vinyl chloride.

B) Whether it is it at least as likely as not (50 percent or greater probability) that panhypogammaglobulinemia is related to the Veteran's period of active duty service, to include environmental exposures in the Persian Gulf, and exposure to contaminated water at Camp Lejeune, to specifically include trichloroethylene (TCE), perchloroethylene (PCE), benzene, or vinyl chloride.

The examiner must describe all findings in detail. Explanatory rationale must be provided for all opinions expressed. If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.

2. After completing the above actions and any other development as may be indicated, readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative. After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all issues that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

